Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The term rejections under claim rejections under 35 U.S.C. 112 are withdrawn in view of the amendments.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (US 20150158116 A1) referred to as Zhang herein after.
Regarding claims 1, 6-7 and 12, Zhang discloses a method for processing a transparent workpiece , the method comprising:
applying a fluid film, coating material 130, comprising a first refractive index within 1.2 to 2.5 [0112] to an impingement surface, surface 42, of the transparent workpiece, substrate 44, wherein the transparent workpiece comprises a second refractive index within 1.2-2.5 at least [0082] [0124] and [0112] indicates the coating material 130 is 0.2 of the refractive index of the substrate thus 0.8 or less as claimed given the broadest reasonable interpretation of the claims- claim 7, 
Zhang discloses a difference between the first refractive index and the second refractive index is 0.2 to 2 [0112].  Thea range disclosed by Zhang specifies 0.2, 0.5, and 1 [0112] thus overlapping and anticipating the claimed range of “about 0.8 or less”
Zhang discloses the impingement surface, surface 42, comprises a surface roughness Ra of 3 nm-300 [0108] thus overlapping the claimed range of microns 0.1 um or greater; 
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range 
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Alternatively, it would have been obvious to one skilled in the art to modify the coating of the refractive index of the coating material within .01 as motivated to be optically compatible with the refractive index of the substrate.  Zhang discloses a refractive index and substrate the same as the presently claimed inventions, specification [0037]-[0038] and [0112] thus It is expected to one skilled in the art to lead to a coating of the claimed refractive index.
Zhang discloses forming a defect, spots 32, in the transparent workpiece, substrate 44, by directing a laser beam, oriented along a beam pathway and output by a beam source, laser 50, through the fluid film, at least [0110], through the impingement surface, surface 42, and into the transparent workpiece, substrate 44, such that a portion of the laser beam directed into the transparent workpiece, at least  [101], generates an induced absorption within the transparent workpiece, the induced absorption producing the defect within the transparent workpiece [0107].
Regarding claim 2, Zhang discloses  translating the transparent workpiece and the laser beam relative to each other along a contour line, relative motion [0099], thereby laser forming a contour comprising a plurality of defects within the transparent workpiece along the contour line at least [0084], [0093], [0099], and the Examiner’s opinion this is known in the art as “machining” as the invention of Zhang
Regarding claim 3, directing an infrared laser beam, 50 [0086], onto the transparent workpiece, substrate 44, which is considered along or near the contour. The defects created within the substrate taught by Zhang are considered marks of separation.
Alternatively, Zhang discloses using the laser pulses to cause defects to scribe [0004]. 
It is the Examiner’s opinion that it is well-known in the art of machining glass, sapphire, and other semiconductor substrates to use laser pulses to scribe as taught by Zhang followed by a separation step thus it would be obvious to one of ordinary skill in the art to modify the method of Zhang of scribing a transparent substrate with separation. 
Regarding claims 4-5, the fluid film, coating 130, comprises water, dissolved solids [0117], a gel, an oil, an epoxy, or a polymer [0113]-[0117]. Alternatively, Zhang discloses coating 130 may comprise cover 150, [0110], plastic [0125]
Regarding claim 10, Zhang discloses the laser beam comprises a pulsed laser beam at least [0100] having a wavelength and wherein the transparent workpiece has combined losses due to linear absorption and scattering less scattering [0060], [0110] in a beam propagation direction.
Zhang fails to disclose the amount of scattering.  Zhang discloses that the coating 130, or cover 150 of the same materials as claimed and recited in the specification, on a substrate of the same material as claimed and recited in the specification with the same roughness as claimed and recited in the specification, with a pulsed infrared laser as claimed, and overlapping ranges of refractive index differences as claimed and recited in the specification.  Zhang specifically discloses the coating or cover reduce scattering due to the roughness thus one of ordinary skill in the art would expect the method disclosed by Zhang to result in the same reduced scattering properties as claimed by present claim 10.  
There is reasonable expectation to expect the same property to result from the same disclosed method. Unexpected results must be commensurate in scope with the claims.
Regarding claim 11, Zhang discloses a spacing between adjacent defects is about 1 micron to 1000 microns, and preferably smaller than 50 microns [0100].
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.
Zhang is considered to anticipate the claimed range of claim 11.  
Alternatively,
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as obvious over Zhang et al. (US 20150158116 A1) as applied to above and further in view of Geerlings et al. (US 10131016 B1).
Regarding claim 8-9 Zhang does no specifically indicate the method step or device used to apply coating 130 to the substrate 44.
In an analogous art Geerlings discloses using a laser system to apply laser pulses to a glass substrate wherein a material 140 is applied to the surface 120 of a workpiece 112 to facilitate forming laser induced channels (Col 2; lines 38-59, at least Fig 2 and 8 and descriptions). Geerlings discloses applying the buffer material 140 via a nozzle 144 or immersing the substrate in the material via a reservoir 141 (Col 8; lines 38-56). 
It would be obvious to one of ordinary skill in the art to apply a material to a glass substrate using the method of Geerlings because it is simple substitution of a known application method of a material to a glass substrate for another, which is not clearly disclosed by Zhang.
MPEP 2143 states simple substitution of one known element for another to yield predictable results is prima facie obvious similarly,
USE OF A KNOWN TECHNIQUE TO IMPROVE SIMILAR METHOD OR PRODUCT IN THE SAME WAY
(1) a finding that the prior art contained a "base" device (method, or product Zhang) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device Geerlings, coating methods) that has been improved in the same way as the claimed invention;
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art (would yield the coated layer on glass substrate for laser processing); and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. As indicated above.
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. Applicant argues that claim 1 has been amended for the fluid film to have a refractive index of 1.1 to 1.19 and the transparent surface of the workpiece  [0082] of Zhang indicates the refractive index of the substrate is between 1.2 and 2.5 [0082] and the coating index may be within 1.2 and 2.5 the coating refractive index.  Applicant argues that Zhang fails to teach a fluid film  with a refractive index of 1.1 to 1.9 however as recited in the rejection above the coating film 130, of fluid film has 1.2-2.5.
It would have been obvious to one skilled in the art to modify the coating of the refractive index of the coating material within .01 as motivated to be optically compatible with the refractive index of the substrate.  Zhang discloses a refractive index and substrate the same as the presently claimed inventions, specification [0037]-[0038] and [0112] thus It is expected to one skilled in the art to lead to a coating of the claimed refractive index.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741